Per Curiam.
We have carefully read the papers submitted' to us on a motion for a re-argument of this case. When we-decided the case there was no mistake or misapprehension as to the .pleadings or the evidence. We simply decided, and intended, to decide, that the plaintiff could not recover under the eighth, clause of the contract. We did not determine and had no occasion to determine his present rights, if any, under the third and fourth clauses of the contract.
The motion for a re-argument must be denied, with ten dollars costs.
All concur.